DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 10 and 13 are objected to because of the following informalities:
Regarding claim 10, the recited “The heating device according to claim 8” should be corrected to “The heating device according to claim 9”. 
Regarding claim 13, the recited “by the conveyance mechanism” should be corrected to “by the plurality of rollers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-14, 16, and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Akizuki et al. US 20190113868.
Regarding claim 1, Akizuki et al. discloses:
A heating device, comprising:
a cylindrical body (30) (FIG. 2) extending in an axial direction and having a hollow interior region;
a heater (32) (FIG. 2) inside the hollow interior region of the cylindrical body, the heater having a longitudinal direction parallel to the axial direction of the cylindrical body, a first surface of the heater facing an inner surface of the cylindrical body;
a heat transfer member (81) (FIG. 2) on a second surface of the heater, the second surface opposite the first surface;
a grease between the heater and the heat transfer member [0068]; and
a support member (31) (FIG. 2) including a first portion that is fixed to the second surface of the heater and a second portion contacting a surface of the heat transfer member, the heat transfer member being between the second portion and the heater, the support member including a third portion between the first and second portions along the longitudinal direction, the third portion not contacting the second surface of the heater between the first portion and the second portion and providing a space for grease from between the heater and the heat transfer member to accumulate (see 
    PNG
    media_image1.png
    416
    858
    media_image1.png
    Greyscale

Regarding claim 3, Akizuki et al. discloses:
wherein the third portion includes a groove (FIG. 5A). 
Regarding claim 4, Akizuki et al. discloses:
wherein the groove is spaced from the heat transfer member in the longitudinal direction (FIG. 5A).
Regarding claim 6, Akizuki et al. discloses:
wherein the support member is a resin material [0047].
Regarding claim 7, Akizuki et al. discloses:
wherein the resin material is a liquid crystal polymer [0047].
Regarding claim 8, Akizuki et al. discloses:
a pressing roller (33) (FIG. 2) configured to press against a portion of an outer peripheral surface of the cylindrical body and form a nip for a sheet at a position opposite the heater.
Regarding claim 9, Akizuki et al. discloses:

Regarding claim 10, Akizuki et al. discloses:
a controller [0060] configured to control heating of heating elements in the plurality of heating elements independently from other heating elements in the plurality of heating elements [0106].
Regarding claim 11, Akizuki et al. discloses:
wherein the heater comprises a silver-palladium alloy [0048].
Regarding claim 12, Akizuki et al. discloses:
An image processing device, comprising:
a plurality of rollers (13/24) (FIG. 1) configured to convey a sheet;
a heating device (12) (FIG. 1) configured to heat the sheet conveyed by the plurality of rollers, the heating device including:
	a cylindrical body (30) (FIG. 2) extending in an axial direction and having a hollow interior region;
	a heater (32) (FIG. 2) inside the hollow interior region of the cylindrical body, the heater having a longitudinal direction parallel to the axial direction of the cylindrical body, a first surface of the heater facing an inner surface of the cylindrical body;
	a heat transfer member (81) (FIG. 2) on a second surface of the heater, the second surface opposite the first surface;
	a grease between the heater and the heat transfer member [0068]; and
	a support member (31) (FIG. 2) including a first portion that is fixed to the second surface of the heater and a second portion contacting a surface of the heat transfer member, the heat transfer member being between the second portion and the heater, the support member including a third portion between the first and second portions along the longitudinal direction, the third portion 
    PNG
    media_image2.png
    416
    858
    media_image2.png
    Greyscale


Regarding claim 13, Akizuki et al. discloses:
an image forming unit (1Y/M/C/Bk) (FIG. 1) configured to form an image on the sheet conveyed by the conveyance mechanism, wherein
the heating device receives the conveyed sheet after the image has been formed on the sheet by the image forming unit (FIG. 1).
Regarding claim 14, Akizuki et al. discloses:
wherein the image forming unit is configured to form the image on the sheet using toner [0029].
Regarding claim 16, Akizuki et al. discloses:
wherein the third portion includes a groove (FIG. 5A). 
Regarding claim 17, Akizuki et al. discloses:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akizuki et al. US 20190113868 in view of Takami US 20090252521.
Regarding claims 5 and 18, Akizuki et al. discloses the limitations of claims 1 and 12 as set forth above, but does not explicitly disclose an adhesive between the first portion of the support member and the second surface of the heater.
Takami discloses an adhesive between the first portion of the support member (211) (FIG. 2) and the second surface of the heater (205) (FIG. 2) [0027].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Akizuki et al. to include the adhesive as disclosed by Takami in order to better fix the first portion of the support member to the second surface of the heater [0027] (Takami). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Akizuki et al. US 20190113868 in view of Aiba et al. US 20150316881.
Regarding claim 19, Akizuki et al. discloses:
A fixing device, comprising:

a heater (32) (FIG. 2) inside the hollow interior region of the cylindrical body, the heater comprising a plurality of resistive heating elements spaced along a longitudinal direction of the heater (FIG. 2) [0106], the longitudinal direction being parallel to the axial direction of the cylindrical body, a first surface of the heater facing an inner surface of the cylindrical body;
a heat transfer plate (81) (FIG. 2) on a second surface of the heater, the second surface being on a side of the heater opposite the of the first surface;
a first grease between the heater and the inner surface of the cylindrical body [0061];
a second grease between the heater and the heat transfer plate [0068]; and
a support member (31) (FIG. 2) contacting outer edges of the heat transfer plate and including a first portion that is fixed to the second surface of the heater at a position beyond an end of the heat transfer plate in the longitudinal direction, a second portion contacting a surface of the heat transfer plate at the end of the heat transfer plate, and a third portion between the first and second portions along the longitudinal direction, the heat transfer plate being between the second portion and the 
    PNG
    media_image3.png
    416
    858
    media_image3.png
    Greyscale

Akizuki et al. does not explicitly disclose the cylindrical body formed of a metal film. 
Aiba et al. discloses a cylindrical body formed of a metal film [0010]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Akizuki et al. to include the metal film as disclosed by Aiba et al. in order to increase print speed and durability. 

Allowable Subject Matter
Claims 2, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2 and 15, the prior art of record does not disclose or suggest the recited “wherein the second portion of the support member includes a recess in which the heat transfer 
Regarding claim 20, the prior art of record does not disclose or suggest the recited “wherein the third portion includes a chamfered portion” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852